COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Fitzpatrick
Argued at Richmond, Virginia


NANCY A. MEGILL
                                          MEMORANDUM OPINION *
v.           Record No. 1906-96-2             PER CURIAM
                                            APRIL 29, 1997
ALLAN D. MEGILL



         FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                         David F. Berry, Judge
             Nancy Anne Megill, pro se.

             (Ronald R. Tweel; Michie, Hamlett, Lowry,
             Rasmussen & Tweel, P.C., on brief), for
             appellee. Appellee submitting on brief.



                                    I.

     The appellant contends that the trial court erred by not

granting her a final decree of divorce on the ground of physical

     cruelty.     In support of her contention, she argues that

because she suffered "acute domestic violence" this Court should

"take a firm stand" against domestic violence by reversing the

trial court (1) for permitting "the husband's attorney [to]

change the grounds for divorce from their original filing" and

(2) for awarding the divorce on the grounds of having lived

separate and apart for more than one year.     The appellant asserts

that she should be granted a divorce on the ground of physical

cruelty in order to restore her personal dignity.

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     A trial court is authorized by Rule 1:8 and Code § 8.01-377

to permit a party to amend pleadings to allege a different or

dual grounds of divorce from that initially pleaded.    When the

pleadings allege and the evidence proves dual or multiple grounds

for divorce, the trial court does not err by granting a divorce

on either ground that has been pleaded and proven.     Robertson v.

Robertson, 215 Va. 425, 426, 211 S.E.2d 41, 43 (1975).     Thus,

although the pleadings and proof may have supported granting the

wife a divorce on the ground of physical cruelty pursuant to Code

§ 20-91(6), the trial court did not err by granting a divorce on

the ground of having lived separate and apart for more than one

year pursuant to Code § 20-91(9).     Accordingly, we affirm the

trial court's final decree of divorce granting the parties a

divorce on the grounds of having lived separate and apart for

more than one year.
                                II.

     The appellant variously assigns as error the trial court's

failure to take into account the inequality of the parties' legal

representation, that the court "interchanged equitable

distribution for spousal support," and by limiting the hearings

to the "partial agreement" the court denied the wife her right to

trial on all issues.   The appellant asks this Court to grant her

the following relief as a result of the alleged error:    require

the husband to pay three years of COBRA premiums, require him to

designate her a fifty percent beneficiary on a life insurance



                               - 2 -
policy in order to protect spousal support, set deadlines for the

husband to comply with the trial court's distribution order,

require husband to pay fifty percent of the 1994 federal income

tax obligation, revise the date of the QUADRO division, require

husband to pay $2,000 for damaging the marital home, hold the

husband in contempt for nonpayment of spousal support, require

the husband to pay the real estate appraiser, require the husband

to pay various expenses associated with the transfer and

maintenance of the house, require the husband to transfer title

or register a car for her use, and other miscellaneous relief.
     An appellant has the responsibility to provide the appellate

court with an adequate record of the trial proceedings and a

sufficient brief of legal authority to enable the court to

reasonably understand the nature of the appeal and the underlying

facts upon which the appeal is based.   Buchanan v. Buchanan, 14
Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).   An appellate court

does not have the responsibility of scouring the record to

understand the facts and to develop the legal research and

argument necessary to support a party's legal position.    Id.   The

appellant has failed to provide us with an adequate appendix or

references to the record to enable us to address the factual

issues that have been raised, has failed to provide us with

necessary references to legal authority in support of her claims

and requests for relief, has raised various issues for the first

time on appeal in violation of Rule 5A:18, and has for the first




                              - 3 -
time requested specific relief in the appellate court that was

not requested in the trial court.     See Rogers v. Rogers, 170 Va.
417, 421, 196 S.E. 586, 588 (1938).    For the foregoing reasons,

appellant's remaining assignments of error and requests for

relief are insufficient and are denied.
                                                           Affirmed.




                              - 4 -